Citation Nr: 9906148	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  96-16 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

Entitlement to service connection for "jungle rot" (a skin 
disability) of the knees and legs.

Entitlement to service connection for a right knee disability 
secondary to a shell fragment wound.

Entitlement to a compensable disability evaluation for a scar 
of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This appeal stems from an October 1995 rating decision of the 
RO which was based on a May 1995 claim by the veteran.  The 
Board of Veterans' Appeals (Board) notes that in his May 1995 
claim the veteran asserted that there was a relationship 
between his postservice right knee orthopedic problems and 
his inservice right knee shrapnel wound.  The RO, in the 
October 1995 rating decision, effectively denied service 
connection for any such additional disability of the right 
knee.  The veteran was furnished a copy of the rating action.  
He continued to argue the issue of additional right knee 
disability during the course of the appeal.  Although not 
certified as such by the RO, the Board finds that this 
intertwined issue has been fully developed and argued.  It 
has been fully discussed in correspondence which constitutes 
an effective notice of disagreement and appeal, and was also 
fully considered in rating actions and statements of the case 
which were issued.  Therefore, it is properly in appellate 
status.  Fenderson v. West, No. 96-947 (U. S. Vet. App. Jan. 
20, 1999); Cf. Esteban v. Brown, 6 Vet. App. 259, 262 (1994) 
(regarding the separate ratings available for separate 
manifestations that may involve the same or closely related 
anatomical parts).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of all the issues recognized as being in 
appellate status has been obtained.

2.  There is not a reasonable possibility of a valid claim 
concerning whether jungle rot of the legs and knees was 
incurred in, or aggravated by, service.

3.  There is not a reasonable possibility of a valid claim 
concerning whether a right knee disability was incurred in, 
or aggravated by, service, or any incident of service, or is 
secondary to the established service-connected right knee 
disability, a scar.

4.  The veteran's injury to the right knee due to a shell 
fragment wound did not result in any bone, muscle, nerve or 
vascular impairment and currently exhibits no objective 
disabling manifestations.


CONCLUSIONS OF LAW

1.  A well-grounded claim of entitlement to service 
connection for jungle rot has not been presented.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).

2.  A well-grounded claim of entitlement to service 
connection for a right knee disability has not been 
presented.  38 U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. 
§§ 3.303, 3.310.

3.  The schedular criteria for a compensable disability 
evaluation for a right knee scar are not met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § Part 4, Diagnostic Codes 7803, 
7804, 7805.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, claims which are plausible.  If he has not presented 
a well-grounded claim in any instance, his appeal must fail 
as to that issue.  In such a case, there is no duty to assist 
him further in the development of such claim because such 
additional development would be futile.  38 U.S.C.A. § 5107.  
The Board finds that the veteran's claim for an increased 
rating for his service-connected right knee scar is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
As will be explained below, however, his claims for service-
connection for a right knee disability and for jungle rot of 
the legs and knees are not well grounded.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).


I.  Background

Records in the claims file indicate that the veteran incurred 
a fragmentation wound to the right knee from a mortar round 
on July 29, 1967, while in Vietnam.  Service medical records 
contain an August 2, 1967 evaluation report of the right knee 
noting a superficial shell fragment wound over the patella.  
There were no symptoms of infection.  A radiological study 
revealed that the right knee was normal and negative for 
fragments.  No further treatment was considered necessary.  
The veteran has furnished a telegram to his parents dated 
August 4, 1967 which reports his wound and notes that he was 
treated in the field and returned to duty.  The February 1968 
separation examination shows that the skin and lower 
extremities were normal, although the shrapnel wound of the 
right knee was noted as an identifying body mark or scar.

At a VA examination in April 1968, examination of the knee 
revealed a superficial abrasion type scar with no limitation 
of motion, no depression, no adherence and no tenderness.  
The veteran reported that the wound had not required 
hospitalization and caused no trouble. The examiner commented 
that the knee scar was superficial and no real disability.  
The subsequent rating action of July 1968 established the 
disability as a service connected asymptomatic scar.  

The veteran was again examined by the VA in February 1969, at 
which time he stated that his symptoms were very slight.  He 
indicated that he had slight stiffness or soreness of the 
right knee after sitting for a period of time.  Objectively, 
however, there were no clinical residuals of injury found 
regarding the knee.  X-rays of the knees revealed no 
significant abnormalities.  

The veteran was examined by the VA in August 1970.  The right 
knee had a one-fourth-inch scar over the anterior aspect, 
with no limitation of motion or tenderness.  The scar was not 
depressed or adherent.

Private medical records from July 1986 to November 1995 
regarding orthopedic treatment of the right knee have been 
obtained.  An October 1986 clinical entry from Robert P. 
Goodman, M.D., indicates that the veteran had no history of 
injury to the right knee, although the superficial wound in 
Vietnam was noted.  The veteran had had recent pain and 
swelling, however, and right knee effusion was diagnosed.  
Later that month a chondral defect of the lateral femoral 
condyle was found, and the veteran underwent arthroscopic 
surgery.  In September 1989 the veteran complained of having 
right knee pain following a motor vehicle accident the 
previous month.  A contusion was diagnosed.  In February 1995 
the earlier 1986 surgery was noted, and it was stated that in 
the last several years the veteran had increasing pain in the 
right knee, but with no history of injury.  Chondromalacia 
patella was diagnosed.

Records from the veteran's private physician, Philip F. 
Corbett, M.D., show that in May 1995 the veteran underwent a 
partial meniscectomy and a debridement chondroplasty of the 
right knee.

A November 1995 letter from James D. Adams, M.D., indicates 
that he had been the veteran's physician since 1976.  He 
noted he had referred the veteran to Dr. Goodman for surgical 
evaluation of the right knee in 1986.  The only treatment Dr. 
Adams had given the veteran had reportedly been for the knee, 
in the form of medication for pain and swelling.

Several lay statements were received by the RO in April and 
May 1996.  Some of them reflect the veteran's complaints 
about having jungle rot and knee pain.  One, from James Hall, 
notes that there was healing of the veteran's sores/jungle 
rot after returning from Vietnam.

At a February 1997 RO hearing the veteran indicated that the 
right knee scar was tender to the touch and that it would 
inflame.  When the veteran showered, it was asserted, the 
temperature of the water would cause sensitivity, swelling 
and redness.  The veteran admitted that several months after 
leaving Vietnam, his jungle rot completely healed.

The veteran was examined by the VA in March 1997, at which 
time he reported having had jungle rot in his knees after he 
had been wounded.  He indicated that there was no scar of the 
right knee at the time of the examination, but that when he 
showered, red spots would appear.  he said that his leg would 
swell by the evening every day, and noted that lifting would 
worsen his knee pain.  Objectively, the extremities were all 
normal in appearance, although the right leg--from his groin 
to his foot--was about 10 to 20 percent larger than the left 
leg.  There was no gross motor deficit and no decreased range 
of motion, although he complained of pain, at times, with the 
movements.  There was crepitus of the right knee with simple 
flexion.  There was no obvious instability of the right knee.  
There was no scar noted whatsoever, except for the medial 
aspect.  The veteran observed that the right knee cap was a 
little bit more red, but the examiner indicated that she 
discerned no such difference [between the knees].  
Radiologically, there was no evidence of fracture or 
destructive lesion pertaining to the right knee, and the 
joint spaces were well maintained.  There was no joint 
effusion.  The examiner reviewed the claims file and 
concluded that the 1986 surgery of the right knee was not 
related to the knee condition incurred in service, as the 
1986 treatment was too remote.  She further indicated that 
his right knee scar was not considered disabling based on any 
limitation of motion or tenderness.  The examiner's 
assessment was of a remote superficial fragment wound to the 
right knee.  There was right knee pain from arthroscopy, not 
related to the superficial fragment wound.  She finally noted 
that the jungle rot of the knees and back was per the 
veteran's report--there was no documentation in the claims 
file to support this.


II.  Service connection

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection is also warranted for 
disabilities which are proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310.

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), the 
adverse effect of the absence of service clinical records of 
disability incurred during combat may be overcome by 
satisfactory lay or other evidence sufficient to prove 
service incurrence if consistent with the circumstances, 
conditions or hardships of service.  To this end all doubt 
will be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b).  See Collette v. Brown, 82 F.3d 389 (1996).

In order for a service-connection claim to be well grounded, 
however, there generally must be a medical diagnosis of a 
current disability, medical or sometimes lay evidence of 
incurrence or aggravation of a disease or injury in service, 
and a medical nexus between the inservice injury or disease 
and the current disability.  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).  A medical 
nexus, however, is generally required for service connection, 
even when the claim pertains to combat.  Libertine v. Brown, 
9 Vet. App. 521 (1996).

In this case, the Board notes that the veteran was in combat 
while in service.  Aside from whether or not incurrence of 
jungle rot is consistent with the circumstances, conditions 
or hardships of combat service, there is absolutely no 
medical evidence that the veteran currently has or ever had 
jungle rot.  The reports of his having jungle rot are made 
solely by laypersons with no supporting medical evidence.  
Laypersons are not qualified to proffer such a diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995).  The veteran's assertion 
that physicians have, in fact, diagnosed jungle rot is not 
supported by the submitted evidence or the service medical 
records.  Further, the veteran has not actually identified 
any additional medical records as being obtainable that could 
provide support to his claim.  See 38 U.S.C.A. § 5103; 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Most importantly, 
without any evidence of a current disability related to 
jungle rot--which the veteran himself has admitted healed 
after service--this claim is entirely implausible.  Caluza.

The veteran's claim for service connection for a right knee 
orthopedic disability is also implausible.  The Board does 
not need to consider whether the documented shell fragment 
wound to the knee falls under the auspices of 38 U.S.C.A. 
§ 1154, i.e. for any undocumented disabilities related to 
that combat injury.  The wound is documented as being very 
superficial, requiring minimal treatment for a very short 
period and containing no retained foreign bodies.  On several 
examinations shortly after service it was also described as 
not a significant disability.  Since there is no evidence 
that medically links his recent right knee problems with the 
inservice injury or with the service-connected scar, the 
claim is not well grounded.  Libertine; see also Savage v. 
Gober, 10 Vet. App. 488 (1997) (regarding how continuity of 
symptomatology, not shown in the present case, may fulfill 
the nexus requirement to well ground a claim of service 
connection).  In fact, the medical evidence that is of record 
points to an opposite conclusion: the veteran had unrelated 
right knee problems in 1986 and thereafter (resulting in part 
in a surgical scar), which have been dissociated by expert 
medical opinion from the remote inservice shell fragment 
wound.  The veteran's assertions to the contrary do not well 
ground the claim.  Stadin; Robinette; see also Reiber v. 
Brown, 7 Vet. App. 513, 516 (1995) (a claim for secondary 
service connection must also between well grounded in order 
to prevail).  There is also no indication that any additional 
available records from any source would serve to well ground 
this claim.  The Board views its discussion in this case as 
sufficient to inform the veteran of the elements necessary to 
complete his application of his claim for service connection.  
See Robinette.  

Since these two service-connection claims are implausible, 
i.e. not well grounded, they must, accordingly, be denied.  
38 U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. §§ 3.303, 3.310; 
Libertine, supra; Edenfield v. Brown, 8 Vet. App. 384 (1995).  
Since these service-connection claims are not well grounded, 
the benefit of the doubt rule does not apply.  Holmes v. 
Brown, 10 Vet. App. 38 (1997).


III.  Rating of right knee scar

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's right knee scar is currently evaluated 
as 0-percent disabling under the provisions of 38 C.F.R. Part 
4, Diagnostic Code 7805.  This evaluation contemplates no 
limitation of function of the right knee, i.e. due to the 
service-connected scar.  In order to be entitled to a 
compensable evaluation, the veteran must demonstrate some 
limitation of function caused by the service-connected scar.  
Applying these laws and regulations to the particular facts 
of this case, it is apparent that an increased rating is not 
warranted.

The entire claims file, from the time of the injury in 
service to the most recent VA examination, clearly shows that 
the veteran has no impairment whatsoever due to the service-
connected scar.  Any current right knee impairment, as the 
March 1997 examination revealed, is due to nonservice-
connected orthopedic problems.  Therefore, the veteran is not 
entitled to a compensable evaluation under Diagnostic Code 
7805.

There is no entitlement to a higher evaluation under 
Diagnostic Code 7803 either, since a 10 percent evaluation 
under that code requires that a superficial scar be poorly 
nourished with repeated ulceration.  It is not even clear 
that the veteran has an observable scar related to the 
inservice right knee shell fragment wound.  The medical 
history contains no evidence that the scar was ever poorly 
nourished or had repeated ulceration.  Therefore, the 
requirements of this diagnostic code clearly have not been 
met.

There is also no entitlement to a compensable evaluation 
under Diagnostic Code 7804 since that code requires that a 
superficial scar be tender and painful on objective 
demonstration.  As the March 1997 VA examination report 
notes, there was no evidence of tenderness pertaining to the 
scar.  Rather, the examiner related the right knee symptoms 
to the nonservice-connected orthopedic problems of that 
joint.

The Board notes that the veteran has made assertions that 
various physicians have related his current right lower 
extremity problems to the inservice right knee shell fragment 
wound.  The submitted records do not reveal any such medical 
conclusions relating the service-connected scar to any 
postservice problems, and it would be speculation for the 
Board to conclude that other records that have been indicated 
as unobtainable by the veteran would contain data to support 
his hypothesis.  The Board finds that the duty to assist has 
been fulfilled in the RO's attempt to obtain all reasonably 
identified records.  38 U.S.C.A. § 5107.

For the foregoing reasons, a compensable evaluation is not 
warranted for the service-connected scar of the right knee.  
Diagnostic Codes 7803, 7804, 7805.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  The Board finds that in this case the 
disability picture is not so exceptional or unusual so as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the service-connected 
right knee scar has caused any unusual manifestations, such 
as interference with employment or any postservice 
hospitalization.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  The criteria for an evaluation 
greater than that assigned have not been met or approximated 
as explained above.  38 C.F.R. § 4.7.

With respect to this determination, the evidence is not so 
evenly balanced so as to raise doubt as to any material 
issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for jungle rot of the knees 
and legs is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to a compensable disability evaluation for a 
right knee scar is denied.




		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

- 2 -


